Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 412 and 520.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and correspondingly its dependents) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claim(s) lay(s) claim to the broad idea of “determining a script”. The independent claim(s) do not limit these operations to any particular methodology. The specification provides only that determining scripts can comprise “selecting an existing script written in advance” or can be “a dynamic operation”. Instant specification at 0053. However, the specification does not describe how a script is actually determined. Given that a script could be determined (i.e. decided upon) in an infinite number of ways and the specification does not describe how the applicant does their determination, one of ordinary skill in the art would not have been on notice of what the applicant claimed to have invented, and been in possession of. See MPEP 2161.01; LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The dependent claims do not cure this deficiency.
The independent claim(s) lay(s) claim to the broad idea of “determining a set of temporary objects based at least in part on execution of the script”. The independent claim(s) do not limit these operations to any particular manner of determining. The specification provides no examples of how this determining is performed, but merely reiterates the broad claim language. See 0056. Given that a set of temporary objects could be determined in an LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The dependent claims do not cure this deficiency.
The independent claim(s) lay(s) claim to the broad idea of “determining a set of data platform objects based at least in part on execution of the script”. The independent claim(s) do not limit these operations to any particular manner of determining. The specification provides no examples of how this determining is performed, but merely reiterates the broad claim language. See 0057. Given that a set of data platform objects could be determined in an infinite number of ways and the specification does not describe how the applicant does their determination, one of ordinary skill in the art would not have been on notice of what the applicant claimed to have invented, and been in possession of. See MPEP 2161.01; LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The dependent claims do not cure this deficiency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (and correspondingly its dependents) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “execution of the script”, as the claim describes steps that occur based in part on that execution occurring though no such execution is claimed. 
Claim 10 recites the limitation "the promotions".  There is insufficient antecedent basis for this limitation in the claim.

/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165